             Case 1:20-cv-09867-ER Document 8 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ASYA TOKAREVA,
                                 Plaintiff,
                                                                   ORDER
                   – against –
                                                              20 Civ. 9867 (ER)
SECURITY SERVICE PROVIDER CORP.,

                                 Defendant.

RAMOS, D.J.:

         On December 2, 2020, Defendant, through its alleged owner, filed a letter requesting to

proceed pro se in the instant suit. Doc. 7. This Circuit has made clear that “a layperson may not

represent a separate legal entity such as a corporation.” Lattanzio v. COMTA, 481 F.3d 137, 139

(2d Cir. 2007). Accordingly, “a company may not appear pro se but rather must be represented

by counsel.” Omega Consulting v. Farrington Mfg. Co., 604 F. Supp. 2d 684, 684 (S.D.N.Y.

2009). Defendant’s request to appear without counsel is therefore denied. Failure to have

counsel appear on behalf of the corporation may result in the entry of a default judgment against

Defendant.

         SO ORDERED.

Dated:    December 7, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
